DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2021 has been entered.
 
Status of Claims
Claims 1, 4, 6-8, 11, 14 and 17-27 of US Application No. 15/029,137 are currently pending and have been examined.  Applicant amended claims 1, 4, 6-8, 11, 17 and 20-27 and canceled claims 15, 16, 28 and 29.  Applicant previously canceled claims 2, 3, 5, 9, 10, 12 and 13.

Response to Arguments
Applicant’s arguments regarding the previous rejections of claims 1, 4, 6-8, 11, 14 and 17-27 under 35 USC § 103 have been fully considered but are not persuasive. The previous rejections are maintained.
With respect to the primary reference, Kates, Applicant argues that Kates does not disclose 1) a vehicular mobile control system and 2) a central monitoring system without a main control unit. Examiner has already indicated that Kates teaches a mobile control system (i.e., PMU 125 of Kates carried by responding personnel) but does not teach that the mobile control system is vehicular. However, as also previously indicated, this missing element is taught by Feldkamp. Examiner disagrees that Kates does not teach a central monitoring system without a main control unit. The claim term “main control unit” is interpreted under 35 U.S.C. 112(f) to include a database and GPS monitoring system, as indicated in the 
In addition, Examiner notes that “without a main control unit to monitor the central monitoring system of the vehicular facility managing control system” is a negative limitation not supported by the specification. As noted in the previous Advisory Action, the specification does not exclude the use of a main control unit for monitoring the central monitoring system. Applicant’s specification actually provides for a main control unit that monitors the locations of the mobile control system. See specification at Fig. 9 and ¶ [0070]. In other words, instead of supporting the negative limitation, Applicant’s specification directly contradicts the negative limitation.
With respect to Parkulo, Applicant argues 1) that it would not have been obvious to combine Kates and Parkulo, 2) that Parkolu does not teach “receive movement and location information from each other” and 3) the combination of Parkolu and Kates would include a main control unit because both Kate a Parkolu teach a main control unit. Examiner disagrees. First, Kates discloses that one or more PMUs 125 may be provided (¶ [0044], [0066]). The PMUs are portable and may be carried by personnel 120, i.e., responders. The PMUs may include a transceiver 1313 for providing telephone or walkie-talkie communications to other devices equipped with a transceiver (Fig. 13 and ¶ [0138]), i.e., PMU to PMU communication. In other words, there may be more than one personnel responding to alarms from PMUs 125 and the responding personnel may communicate via the PMUs. Parkolu discloses personal communication systems 15 for responders, e.g., firefighters. A bread crumb trail may be downloaded directly from a wireless LAN 70 into another firefighters PDA device (¶ [0067]). This bread crumb trail allows one responder to determine the position of another responder without having to exit a building. This helps to improve the effectiveness of emergency services personnel (Parkulo at ¶ [0010]). Therefore, it would have been obvious to a person of ordinary receive movement and location information from each other.” Finally, as already indicated, Kates does not teach a main control unit as previously explained. Parkolu provides for direct communication of location and movement information between personal communication devices. It does not require any main control unit to exchange this information. Therefore, the a person or ordinary skill in the art would not combine Kate and Parkolu such that a main control unit is required.
With respect to Feldkamp, Applicant argues that 1) it would not have been obvious to combine Feldkamp with Kate and/or Parkolu, 2) that Feldkamp does not teach “without a main control unit” and 3) that Feldkamp does not teach the emergency response vehicle being able to receive alarm information directly from the monitored site. First, Kates discloses that one or more PMUs 125 may be provided (¶ [0044], [0066]). The PMUs are portable and may be carried by personnel 120, i.e., responders. Feldkamp discloses a vehicle 150 that may transport a first responder and workstation to the site of an alarm (¶ [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable monitoring unit of Kates to provide a vehicle including the vehicular facility managing mobile control system, as taught by Feldkamp, to convey the responder to the site (Feldkamp at ¶ [0027]). In addition, as already indicated, Kates does not teach a main control unit as previously explained. Feldkamp is being relied on only for its teaching regarding providing a vehicle. Any disclosure in Feldkamp not related to the vehicle (i.e., related to a main control unit) or not teaching away from using a vehicle is moot. Finally, Applicant is not claiming the vehicle being able to receive alarm information directly from the monitored site. Applicant claims “receive, directly in the vehicular facility managing mobile control system, an alarm signal from the at least one facility system”. Receiving the alarm by either the vehicle or the central monitoring system satisfies this claim limitation. Kates discloses that the sensor system may send an alert message to PMU (¶ [0009], [0130]). Therefore, Kates teaches receive, directly in the vehicular facility managing mobile control system, an alarm signal from the at least one facility system (i.e., receiving sensor system alert message by the PMU).
For all of the above reasons, Applicant’s arguments are not persuasive. The previous rejections under § 103 are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “main control unit to monitor” in claims 1, 8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
main control unit – database and GPS monitoring system (see specification at ¶ [0070]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 11, 14 and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(i). 
With respect to independent claims 1, 8 and 11, the claim limitation “without a main control unit to monitor the central monitoring system of the vehicular facility managing control system” does not have support in Applicant’s specification. The specification does not exclude the use of a main control unit for monitoring the central monitoring system. Applicant’s specification actually provides for a main control unit that monitors the locations of the mobile control system. See specification at Fig. 9 and ¶ [0070]. In other words, instead of supporting the negative limitation, Applicant’s specification directly contradicts the negative limitation.  Therefore, claims 1, 8 and 11 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4, 6, 7, 14 and 17-27 are rejected because they depend from one of claims 4, 8 and 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6 - 8, 11, 14, 17 - 19, 21, 22 and 24 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0139183 A1) in view of Parkulo et al. (US 2009/0023421 A1, “Parkulo”) and Feldkamp et al. (US 2005/0174229 A1, “Feldkamp”).

Regarding claims 1, 8 and 11, Kates discloses a portable monitoring unit and teaches:
[ ]
a central monitoring system configured to directly monitor a plurality of the buildings simultaneously from the [ ] facility managing mobile control system without a main control unit to monitor the central monitoring system of the vehicular facility managing control system (PMU 125 operates in communication with a sensor monitoring system of an apartment – see at least ¶ [0009], [0046]; PMU can display relevant information required to assess the situation, including apartment or unit number – see at least ¶ [0012], [0052]; portable monitoring unit monitors conditions present in a building, or complex – see at least ¶ , the central monitoring system being adapted to 
communicate directly with and to control an operation of at least one facility system of each of the plurality of buildings (sensor units 102-106 may communicate directly with PMU 125 – see at least Fig. 1 and ¶ [0065]; PMU 125 can select a sensor and change sensor threshold values – see at least ¶ [0131]), 
send a control signal to control the operation of the at least one facility system of each of the plurality of buildings from the [ ] facility managing mobile control system (sensor units 102-106 may communicate directly with PMU 125 – see at least Fig. 1 and ¶ [0065]; PMU 125 can select a sensor and change sensor threshold values – see at least ¶ [0131]), wherein the facility system of each of the plurality of buildings comprises at least one of a security detection system and a building services detection system adapted to detect facilities in each of the plurality of buildings (sensor units 102-106 include sensors to measure conditions, such as, for example, smoke, temperature, moisture, water, water temperature, humidity, carbon monoxide, natural gas, propane gas, security alarms, intrusion alarms (e.g., open doors, broken windows, open windows, and the like), other flammable gases, radon, poison gasses, etc. – see at least ¶ [0045]), 
receive directly in the [ ] facility managing mobile control system an alarm signal from the at least one facility system of each of the plurality of buildings when required (sensor system may send an alert message to PMU – see at least ¶ [0009]; sensor units 102-106 may communicate directly with PMU 125 – see at least Fig. 1 and ¶ [0065]; sensor alert may be sent to PMU 125 – see at least ¶ [0130]), the alarm signal indicating at least one of a potential breach in the security detection system and a potential fault in the building services detection system (PMU displays the sensor threshold level and the amount the sensor is above the threshold – see at least ¶ [0130]),
wherein the vehicle including the [ ] facility managing mobile control system is  adapted to move to the location of at least one of the plurality of buildings when the alarm signal is received directly by the central monitoring system of the facility managing mobile control system from the facility system of the one of the plurality of buildings (PMU 125 is portable – see at least ¶ [0007]), wherein the [ ] facility managing mobile control system is configured to communicate directly with at least another [ ] facility managing mobile control unit adapted to communicate directly with the [ ] facility system of each of the plurality of buildings (PMU 125 includes a walkie talkie system that works in conjunction with transceiver 1309 or 1313 for communication with other local transceivers configured to receive the communication, e.g., other PMUs – see at least ¶ [0125]; PMU 125 may include a second transceiver 1313 that can provide communication using a known network, such as cellular telephone – see at least ¶ [0139]), [ ].

While Kates discloses that each PMU may include a location detector, such as GPS, that can provide location and/or movement details of the PMU (¶ [0139]) and a display that may display a map (¶ [0132]), Kates fails to teach wherein the facility managing mobile control system and the another facility managing mobile control system are configured to receive movement and location information from each other. 

However, Parkulo discloses personal multimedia communication system and network for emergency services personnel and teaches:
wherein the [ ] facility managing mobile control system and the another [ ] facility managing mobile control system are configured to receive movement and location information of each other (position data may be shared between personal communication systems 15 – see at least ¶ [0070]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable monitoring unit of Kates to 

Kates also fails to teach a vehicle including the vehicular facility managing mobile control system, the vehicle being adapted to move to a location of at least one of the plurality of buildings.

However, Feldkamp discloses a security system configured to provide information to safety personnel at a call center or other fixed or mobile emergency asset unit and teaches:
a vehicle including the vehicular facility managing mobile control system, the vehicle being adapted to move to a location of at least one of the plurality of buildings (field responder 155 using vehicle 150 – see at least Fig. 1 and ¶ [0027]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable monitoring unit of Kates to provide a vehicle including the vehicular facility managing mobile control system, as taught by Feldkamp, to convey the responder to the site (Feldkamp at ¶ [0027]).

Regarding claim 4, Kates further teaches:
wherein the [ ] facility managing mobile control system comprises a Global Positioning System device adapted to determine the location of the [ ] facility managing mobile control system (PMU may include a location detector, such as GPS, that can provide location and/or movement details of the PMU – see at least ¶ [0139]).

Regarding claim 6, Kates further teaches:
wherein communication between the central monitoring system and the facility system is via at least one of a wide area network and a wireless local area network (direct communication via 900MHz band or indirect via repeater units on the 900 MHz band – see at least Fig. 1 and ¶ [0069]).

Regarding claim 7, Kates further teaches:
wherein the [ ] facility managing mobile control system is adapted to patrol at least two of the plurality of buildings (PMU 125 is portable – see at least ¶ [0007]).

Regarding claim 14, Kates further teaches:
wherein the method further comprising patrolling around at least one of the plurality of buildings (PMU 125 is portable – see at least ¶ [0007]).

Regarding claims 17 - 19, Kates further teaches:
a remote control system adapted to control the facility system in response to the alarm signal (if the sensor is giving false alerts, PMU 125 can select a sensor and change sensor threshold values – see at least ¶ [0131]).

Regarding claims 21 and 24, Parkulo further teaches:
wherein the [ ] facility managing mobile control system is configured to receive another [ ] facility managing mobile control system’s position via a Global Positioning System (GPS) device (each PDA device 10 includes a GPS subsystem 12 – see at least Fig. 8 and ¶ [0049]; position data may be shared between personal communication systems 15 – see at least ¶ [0070]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method of Kates and Parkulo to provide a GPS device, as further taught by Parkulo, to improve the effectiveness 

Regarding claim 22, Kates further teaches:
wherein the central monitoring system comprises a security monitoring system adapted to monitor the security detection system of the facility system (sensor units 102-106 include sensors to measure security alarms, intrusion alarms (e.g., open doors, broken windows, open windows, and the like) – see at least ¶ [0045]) and a building services monitoring system adapted to monitor the building services detection systems of the facility system (sensor units 102-106 include sensors to measure conditions, such as, for example, smoke, temperature, moisture, water, water temperature, humidity, carbon monoxide, natural gas, propane gas, other flammable gases, radon, poison gasses, etc. – see at least ¶ [0045]).

Regarding claims 25 - 27, Kates further teaches:
wherein the [ ] facility managing mobile control system is configured to send the control signal to the facility system to control at least one of the security system and building services system of the facility system (PMU 125 can select a sensor and change sensor threshold values – see at least ¶ [0131]).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kates in view of Parkulo and Feldkamp, as applied to claims 1 and 11 above, and further in view of Lontka.

	Regarding claims 20 and 23, Kates further teaches:
wherein the [ ] facility managing mobile control system is adapted to communicate with a main control unit (monitoring computer 113 can track a user’s movement throughout the day – see at least ¶ [0128]).



However, Lontka discloses an emergency device configured for operation within a fire safety system and teaches:
wherein the [ ] facility managing mobile control system is adapted to communicate with a main control system (communication between a laptop 308 and emergency mobile device 400 may be established – see at least ¶ [0044]), wherein the main control unit is adapted to control the [ ] facility managing mobile control system (position information received from the emergency device 400 allow first responders to be directed toward an emergency situation or to some other task – see at least ¶ [0043]; laptop 308 may use position data to determine routes within the structure and provide the routes to mobile communication device 400 – see at least ¶ [0044]), wherein the main control unit is adapted to monitor the location of the [ ] facility managing mobile control system (laptop 308 may analyze the position data of the mobile emergency device 400 – see at least ¶ [0044]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method of Kates, Parkulo and Feldkamp to provide a main control unit to monitor locations of mobile control units, be in communication with the mobile control units, and control the mobile control units, as taught by Lontka, to receive position information and allow first responders to be directed toward an emergency situation or to some other task (Lontka at ¶ [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668